Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 
Response to Amendments and Status of Claims
The amendment filed on 03/24/2021 has been entered. Claim 4 has been cancelled. Claim 1 – 2, 5 – 16 and 21 – 25 remain pending and are under examination.
Applicant has removed the claim limitation of claim 1 of “wherein a ratio of the aqueous fluid to the roasted magnetic waste is in a range of 1:10 to 1:50” thereby rendering the 112(b) rejection in regards to the L/S ratio in claim 1 moot.
Applicant’s amendment to claim 1 has overcome the previous 112(b) rejection in regards to the phrase “wherein the insoluble material comprises the at least one metal of iron, cobalt, aluminum”. The rejection is withdrawn. 

Applicant’s amendment to claim 16 has overcome the previous 112(b) rejection in regards to the phrase “wherein the purified rare earth metal comprises at least 90% of the at least one rare earth”. The rejection is withdrawn. 

The indicated allowability of claims 1 and thereby claims 2, 4 – 15, and 21 – 25 (claim 4 has been cancelled), is withdrawn. As noted in the Office Action of 11/25/2020 (See Paragraph 12), the reason for the indication of allowable subject matter was specifically because the prior art failed to anticipate or reasonably render obvious the limitation of the ratio of the aqueous fluid to the roasted magnetic waste in a range of 1:10 – 1:50. However, applicant has removed that claim limitation from claim 1 and as such the indication of allowability is withdrawn. 

Claim Interpretation
In claim 16, the phrase “to form a purified rare earth metal precipitate” (emphasis added) is interpreted as forming a rare earth metal precipitate that possesses a composition that has a greater amount of rare earth metals by percentage, than the composition of the “at least one rare earth containing stream” by percentage prior to the precipitation step.

Specification Objection
The disclosure is objected to because of the following informalities: In the specification on page 2, line 15 – 20 applicant incorporates by reference US2016/0068929 and then further states “During the roasting step, the base metal, for example iron, reacts with the liquid sulfur to form iron oxide and sulfur dioxide, and the soluble rare earth sulfide” (emphasis added). However, upon review of US2016/0068929, there is no mention or discussion of “rare earth sulfides”, therefore this section of the .  
Appropriate correction is required.

Claim Objection
Claim 1 is objected to because of the following minor informalities: The phrase “wherein the insoluble material comprises the at least transition metal oxide” should read “wherein the insoluble material comprises the at least one transition metal oxide”.  Appropriate correction is required.

Claim 5 is objected to because of the following minor informalities: The phrase “wherein temperature is between about 600°C and about 800°C” should read “wherein the temperature is between about 600°C to about 800°C”.  Appropriate correction is required.

Claim Rejections – U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 2, 5 – 16, and 21 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Specifically, the currently claimed limitation (in claim 1) of “roasting the magnetic waste in a sulfur gas environment at a temperature between about 300°C and about 1000°C to produce a roasted magnetic waste comprising at least one rare earth sulfide and at least one transition metal oxide” (emphasis added) is not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor/joint inventor was in possession of the claimed invention at the time of filing. 
The term “rare earth sulfide” is stated twice in the instant invention. 
First, as noted above, the phrase “rare earth sulfide” is explicitly stated on page 2, line 15 – 20 when referencing US2016/0068929 to incorporate it by reference. However, US2016/0068929 does not appear to mention nor discuss the presence of “rare earth sulfide”, and therefore, while the term has written support, the claimed limitation of “comprising at least one rare earth sulfide” fails to meet the written description requirement. 
Second, the term “rare earth sulfide” is explicitly stated in the abstract of the instant invention. However, upon review of the remainder of the specification there does not appear to be any description/disclosure that rare earth sulfides are formed, but instead, based on the disclosure(s) in the specification, it appears that rare earth sulfates are formed. Specifically, page 8, line 11 explicitly states “the rare earths are converted to soluble rare earth sulfates” and page 8, line 13 – 14 states “An aqueous material, such as water, can be used to selectively leach the rare earth sulfates”. Further still, on page 11, line 11 – 12 states “where iron will be stable as an oxide, while rare earths, for example 
Therefore, while the term “rare earth sulfide” has written support, the claimed limitation fails to meet the written description requirement given that the formation of “rare earth sulfides” is not described in the specification in such a way as to reasonably convey to a person skilled in the art inventor/joint inventor was in possession of the invention as now claimed, at the time the invention was filed. 

Claims 2, 5 – 16 and 21 – 25 are rejected by virtue of dependency. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the phrase “wherein a metal sulfide is not formed following the roasting of the magnetic waste” is indefinite. The phrases is in contradiction with the claim limitation of claim 1 of “roast the magnetic waste…to produce a roasted magnetic waste comprising at least one rare earth sulfide and at least one transition metal oxide” (emphasis added). For purposes of examination, the phrase is interpreted that “metal sulfide” is referring to the transition metal(s), not the rare earth metal(s).

Claim 16 recites the limitation "the at least one rare earth containing stream".  There is insufficient antecedent basis for this limitation in the claim. For purposes of the examination, the examiner is interpreting the phrase as “the rare earth liquid containing stream” as used in claim 1. .


Response to Arguments
Applicant’s arguments with respect to claims 1 – 9 and 17, as being anticipated by Onal, have been considered but are moot because Onal is not relied upon in the current office action.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2015/172217 – Teaches recovering rare earth metals from ores or industrial waste using either sulfuric acid or gaseous sulfation followed by water leaching and further purification. 
Chi (“A Novel Process for Recovering Rare Earth from Weather Black Earth”) – teaches recovering rare earth metals with SO2 reduction and conversion of rare earths to chlorides and extraction via water leaching. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                    


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731